IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-68,192-01 and WR-68,192-02


EX PARTE RICHARD AARON COBB






ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 15054 IN THE 2ND JUDICIAL DISTRICT COURT

CHEROKEE COUNTY



Per Curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In January, 2004, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Cobb v. State, No. AP-74,875 (Tex.
Crim. App. January 31, 2007)(not designated for publication).
	Applicant presents nineteen allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  A live evidentiary hearing was held, and the
trial judge entered findings of fact and conclusions of law.  The trial court recommended that
relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings and
conclusions and our own review, the relief sought is denied.
	This Court has also reviewed a document entitled "Addendum to Application for Writ
of Habeas Corpus."  Because this document was filed after the deadline provided for the filing
of an initial application for habeas corpus, we find it to be a subsequent application.  See Art.
11.071.  We further find that this subsequent application fails to meet one of the exceptions
provided for in Article 11.071, § 5.  Therefore, applicant's subsequent application is dismissed
as an abuse of the writ.  In dismissing the subsequent application, we also expressly reject all
findings and conclusions related to this application, if any.  
	IT IS SO ORDERED THIS THE 5TH DAY OF DECEMBER, 2007.

Do Not Publish